Citation Nr: 1028572	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims on the title page.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing conducted in August 2009.  A copy 
of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current bilateral 
hearing loss disability for service connection purposes pursuant 
to 38 C.F.R. § 3.385.

3.  Tinnitus has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA would 
provide, in an April 2007 letter prior to the initial decision on 
the claims in October 2007.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not alleged 
that VA failed to notify him about the information and evidence 
that is necessary to substantiate a claim for service connection 
for a disability.  The first notice requirement was met by VA in 
the April 2007 notice letter in which the RO informed the Veteran 
that, to establish service connection for a disability, the 
evidence must show three things:  (1) an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first element 
that must be shown, the RO stated that VA would obtain the 
Veteran's service treatment records and other military records if 
needed.  Concerning the second element that must be shown, the RO 
informed the Veteran that a current disability may be shown by 
medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it would 
get any records that the Veteran told VA about in this regard.  
Finally, the RO told the Veteran that the third thing is usually 
shown by medical records or opinions and that the Veteran could 
submit this medical evidence himself of VA would request it if 
the Veteran told VA about it.  

The second notice requirement concerning the information or 
evidence that the Veteran was to provide has also been met in 
this case.  Specifically, the April 2007 letter notified the 
Veteran that he must provide enough information about his records 
so that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there were 
any private medical records that he would like VA to obtain on 
his behalf.  In addition, the April 2007 letter informed him that 
it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

The third notice requirement, the information and evidence that 
VA would provide, also has been met in this case.  In particular, 
the April 2007 letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Such notice 
was provided to the Veteran in the April 2007 letter.


Finally, the duty to assist the Veteran also has been satisfied 
in this case.  The Veteran's service treatment records as well as 
a VA examination report is in the claims file and were reviewed 
by both the RO and the Board in connection with the appellant's 
claim.  The Veteran has not informed VA of any existing VA or 
private medical records that may be helpful in the adjudication 
of his claims.  As such, VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  

In addition, the Veteran was afforded a VA examination in October 
2007 in connection with his claims for service connection.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the October 
2007 VA medical opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the service 
treatment records contained in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
statements of the appellant, and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this 
appeal by providing him them a statement of the case in February 
2009, which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, post service private auditory-type records, and the 
report of a VA examination dated in October 2007.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
preponderance of the evidence is against the grant of service 
connection for bilateral hearing loss and tinnitus.  There were 
no in-service findings of bilateral hearing loss or tinnitus.  
Although the Veteran currently has tinnitus, it has not been 
shown to be etiologically related to service.  Further, the 
Veteran does not have bilateral hearing loss pursuant to 38 
C.F.R. § 3.385.  As such, without a current disability, service 
connection for bilateral hearing loss cannot be granted and 
without a nexus to service, service connection for tinnitus 
cannot be granted.

The Veteran claims that he has both hearing loss and tinnitus as 
a result of exposure to certain acoustic trauma incurred in 
service.  He contends that he was exposed to both small arms fire 
and noise from aircraft engines and rotor blades.  See VA Form 
21-526, received in February 2007.  In April 2007 he added his 
tinnitus had become noticeably worse in recent years.  See VA 
Form 21-4138.  

As noted, the appellant served on active duty from June 1968 to 
March 1972.  Review of his service treatment records on file 
shows that, pertinent to the appellant's instant claims, in the 
course of a March 1968 enlistment examination audiometry 
evaluation of the Veteran's hearing acuity was measured as being:  
right ear pure tone thresholds, in decibels, were 15, 15, 15, and 
10 decibels (dB) at the 500, 1000, 2000, and 4000 hertz (Hz) 
frequencies.  For the left ear, at the same frequencies, the 
puretone thresholds were 15, 20, 15, and 15 dB.  The report of a 
March 1972 service separation examination showed that on audio 
evaluation the Veteran's hearing measured at 15/15, bilaterally, 
on spoken voice measurement.  This is considered a normal testing 
result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1990).  

None of the audiometric findings from the Veteran's period of 
active service demonstrate the presence of bilateral hearing 
loss, given that the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley; see also 38 C.F.R. § 3.385.  The service 
treatment records also did not include any complaints of, or 
diagnoses pertaining to, tinnitus.


Subsequent to service, the Veteran initially sought service 
connection for his claimed disorders in February 2007.  See VA 
Form 21-526.  

Following the Veteran's March 1972 discharge from active service, 
private medical records show audio examination findings dated 
from 1996 to 2002.  A February 1997 auditory test record includes 
a note referencing moderate right ear hearing loss, and a June 
2002 audiogram shows that moderate to severe right ear hearing 
loss was reported, together with moderate left ear hearing loss.  
None of these private auditory examination reports included 
speech recognition scores using the Maryland CNC test.

A VA audio consult report, dated in March 2007, shows that the 
Veteran informed the examiner that family members had commented 
that he was turning up the volume on the television more often 
than he used to.  Others had told him he did not hear as well as 
he used to; he denied any significant problem.  He did complain 
of "cicada"-type tinnitus in his right ear.  Puretone threshold 
testing revealed normal sensitivity through the speech range 
frequencies bilaterally.  A slight loss was reported to be 
present at 8000 Hz.  Word recognition was excellent.  Slight 
asymmetry hearing loss at 8000 Hz and asymmetrical tinnitus was 
diagnosed.  

A VA audio examination report dated in October 2007 shows that 
the examiner, in commenting on his review of the Veteran's claims 
file, observed that the Veteran's service treatment records did 
not show findings representative of hearing loss.  Tinnitus was 
also not shown to have been reported while the Veteran was on 
active duty.  The Veteran reported first having a decrease in 
hearing sensitivity in the late 1980's.  He also reported a 
history of noise exposure while in the military.  Hearing loss, 
as defined as part of 38 C.F.R. § 3.385, was not diagnosed.  Word 
recognition testing showed 100 percent findings in each ear.  A 
moderate loss at 8000 Hz was noted.  The examiner did observe 
that hearing evaluations dated in 1968 and 1997 showed no 
decrease in hearing sensitivity in either ear.  The examiner also 
commented that the Veteran had suggested his tinnitus began seven 
years earlier, approximately 28 years after his military 
separation.  The examiner also noted that the Veteran's military 
records were silent concerning complaints of tinnitus.  In 
summary, the examiner opined that the Veteran's claimed hearing 
impairment and tinnitus were both less likely than not caused by 
military noise exposure.  

The Veteran testified in August 2009 that following his service 
separation he worked for 30 years with the railroad, which 
included time spent without the use of hearing protection.  See 
page three of hearing transcript (transcript).  He added that his 
hearing loss worsened over time following his service separation, 
and that his tinnitus bothered him to various degrees during 
different parts of the day.  See page four of transcript.  

Regarding the claim for bilateral hearing loss, the Board notes 
that the Veteran's audiological findings on the October 2007 VA 
examination do not meet the criteria for hearing loss pursuant to 
38 C.F.R. § 3.385.  As such, the Veteran does not have bilateral 
hearing loss for VA purposes.  Service connection requires 
evidence that establishes that the Veteran currently has the 
claimed disability.  Without a current disability, the Veteran's 
claim for service connection for bilateral hearing loss cannot be 
granted.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the disability 
for which benefits are being claimed.  Because the medical 
evidence does not establish that the Veteran has a current 
diagnosis in this case, the Board finds that the Veteran is not 
entitled to service connection for bilateral hearing loss.

Turning to the claim for tinnitus, the Board again observes that 
the Veteran informed the VA examiner in October 2007 that he 
first experienced tinnitus about seven years earlier, many years 
following his service separation.  With regard to the years-long 
evidentiary gap in this case between active service and the 
earliest manifestations of a tinnitus disorder, the Board notes 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim for 
service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).

In addition to the lack of evidence showing that tinnitus was 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of such a disorder in service.  As such, there is no 
injury, disease, or event to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease).  Also, and of significant 
note, as discussed above, a VA examiner in October 2007 opined 
that it was at least likely as not that the Veteran's tinnitus 
was caused by in-service noise exposure.  

The only evidence of record supporting the Veteran's claims that 
he has hearing loss and tinnitus due to service are his own lay 
opinions.  The Veteran, however, is not shown to possess the 
requisite medical training, expertise, or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


